In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00270-CV

DARYL EUGENE POLK, Appellant               §   On Appeal from the 90th District
                                               Court
                                           §
V.                                             of Young County (34128)
                                           §
                                               March 25, 2021
                                           §
DENISE RIVERA POLK, Appellee                   Memorandum Opinion by Chief Justice
                                               Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth_________________
                                         Chief Justice Bonnie Sudderth